Citation Nr: 0919853	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1982.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The claims file was subsequently transferred to the RO in 
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  In November 2008, the Board requested a specialist 
medical opinion from the Veterans Health Administration 
(VHA). 38 C.F.R. § 20.901(a) (2008). The report, dated in 
February 2009, has been associated with the claims folder for 
consideration. 

As required by statute and regulation, the Board provided the 
Veteran and his representative copies of this report and gave 
them time to respond to it with additional evidence or 
argument. See 38 C.F.R. § 20.903 (2008).  In response, in May 
2009, his representative submitted an informal hearing 
presentation. Thus, this case is ready for appellate 
consideration. 

It appears that the Veteran filed a claim to reopen a 
disability pension claim for a back disorder in June 2006 
correspondence. However, this issue has not been previously 
adjudicated by the RO.  This issue is therefore referred back 
to the RO for further consideration.


FINDINGS OF FACT

1.  By clear and unmistakable evidence, a congenital low back 
disorder preexisted service.

2.  The Veteran's congenital preexisting low back disorder 
was not aggravated by active service.

3.  Hearing loss was not demonstrated during service or 
diagnosed for almost twenty years thereafter.

4.  The Veteran's currently-diagnosed bilateral hearing loss 
is not causally related to active service.


CONCLUSIONS OF LAW

1.  The Veteran's congenital preexisting low back disorder 
was not aggravated by active duty service. 38 U.S.C.A. 
§§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.306 (2008).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Back Disorder

In addition to the law and regulations outlined above, a 
veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1132. Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry, 
and the presumption of soundness arises. The burden then 
shifts to VA to rebut the presumption of soundness by clear 
and unmistakable evidence that a veteran's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995). The Court has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998). 

Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be." Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b). 

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306. See VAOPGCPREC 3-2003 (July 16, 2003).   
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened. Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided. See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995). Further, such medical 
questions must be addressed by medical experts. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Historically, at the time of entrance onto active duty, the 
Veteran reported that he injured his back prior to service 
playing sports and was treated for a back strain.  As his 
physical examination was normal, he was considered sound at 
the time of entrance.  Although he complained of recurrent 
back pain at April 1976, August 1976, February 1977, and July 
1980, the clinical evaluations were consistently normal.    

In the July 1982 separation examination, the Veteran did not 
report a history of recurrent back pain and the clinical 
evaluation was normal.  There are no service records 
documenting actual treatment, as opposed to a reported 
history of, recurrent back pain.

Two years after discharge, a May 1984 X-ray, reportedly 
undertaken as part of a routine physical for a summer job, 
showed low back pathology described as:

sacralization of L5 with 
pseudoarticulations of the transverse 
processes bilateral to the sacrum.  There 
are bilateral pars defects of L4 with 
about 5 mm. or 10% anterior slippage of 
L4 over 5 and some mild degenerative disc 
disease at that level in association.  

There was apparently no follow-up medical treatment at that 
time.  There are no further complaints of back pain until 
September 1990.  Ultimately, the Veteran underwent a lumbar 
laminectomy in December 1991 to treat a preoperative 
diagnosis of L4-5 spondylolisthesis with chronic back and leg 
pain.  He continues to complaint of low back problems.  The 
threshold question before the Board is whether the Veteran's 
low back disorder existed prior to service.  

Initially, the Veteran underwent VA examinations in August 
2005 and June 2007.  In August 2005, the examiner diagnosed 
degenerative joint disease of the lumbar spine, status/post 
laminectomy.  The June 2007 examiner diagnosed status/post 
posterior fusion and instrumentation with placement of 
posterior plates and bilateral pedicle screws extending from 
L4 through S1 and multi-level degenerative disc disease.  
However, neither examiner addressed the issue with respect to 
whether the disorder existed prior to service.

In support of his claim, the Veteran submitted a December 
2007 private opinion from Dr. B., a Board-certified 
radiologist.  While Dr. B. is apparently not the Veteran's 
treating physician, nor did he examine the Veteran, he 
indicated that he had reviewed service treatment records, 
post-service treatment records, imaging reports, the 
Veteran's lay statements and buddy statements, rating 
decisions, other medical opinions, the medical literature, 
and had interviewed the Veteran or his family via telephone.  
Dr. B. represented himself as an expert in spine medical 
problems and indicated that he was familiar with the relevant 
laws and regulations.

In essence, Dr. B. reported that the Veteran had a pre-
service visit to a physician for his back but was not given a 
definitive diagnosis.  Dr. B. thus concluded that the Veteran 
entered service fit for duty with a normal spine.  He noted 
that the Veteran had several medical examinations in service 
whereby it was noted that he had back trouble.  In essence, 
Dr. B. opined that the Veteran's current low back problems 
were secondary to the problems he had with his back in 
service.  

Dr. B. acknowledged the post-service 1984 X-ray, which showed 
bilateral pars defects/fractures (spondylolysis) and anterior 
slippage of L4 over L5 (spondylolisthesis) and some 
degenerative disc disease.  The Veteran underwent surgery in 
1991 for a spine laminectomy/discectomy/fusion.  Dr. B. 
contents that the type of degenerative changes the Veteran 
has, described as "advanced degenerative spine problems and 
old pars fractures," took more than two years to develop and 
were common after pars defects.  He, thus concluded, that it 
was likely that the Veteran developed the degenerative 
changes and fractures while in service.

He emphasized that the literature supported an association 
between an injury early in life and the development of latter 
in life advanced degenerative changes.  He explained, 
apparently in quoted material, that the facets become 
sclerosed and develop degenerative changes, which take place 
over a number of years.  Increasing the superincumbent 
pressure stresses will eventually cause the posterior fibers 
of the annulus to give away and cause a ruptured 
intervertebral disc.  

In support of his findings, Dr. B. also noted that the record 
did not contain a more likely etiology for the Veteran's 
spine problems that were documented about two years following 
service.  Although Dr. B. challenged certain findings from 
the August 2005 VA examination, he took exception to 
information unrelated to the question now before the Board - 
whether the Veteran's low back disorder preexisted service.

In an effort to clarify whether the findings of the 1984 X-
ray would, by nature of the pathology itself, have originated 
during the Veteran's time in service (two to eight years 
earlier), a medical advisory (VHA) opinion was requested from 
an orthopedic physician.  The entire claims file was sent for 
review, including service treatment records, VA and private 
clinical records, the Veteran's statements, and other medical 
opinions, including those of Dr. B.  The Veteran was not 
examined or interviewed as part of the opinion.

The VHA opinion acknowledged the Veteran's self-reported past 
medical history of back strain playing sports prior to 
service and his report that he had back pain in service due 
to the cramped quarters of a submarine.  

Unlike Dr. B.'s opinion, the VHA opinion emphasized that 
sacralization of L5, which was specifically noted in the May 
1984 X-ray, was a congenital anomaly with no motion in the 
L5-S1 interspace.  The physician remarked that movement 
normally at L5-S1 was physiologically shifted to L4-L5 and 
that the spondylolysis L4 pars defect occurred as a result of 
a concommentent congenital anomaly.  

The VHA opinion indicated that back pain as an adolescent was 
the onset of the spondylolysis becoming symptomatic.  The 
physician concluded that L4 spondylolysis existed prior to 
service and that no back injury was reported during active 
duty.  Therefore, he concluded, L4 spondylolysis with L4-5 
listhesis was not service connected.

In considering all the evidence of record, the Board places 
more weight on the VHA examiner's opinion and finds that it 
is more probative with respect to the Veteran's claim for a 
low back disorder.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators . . .").

First, Dr. B.'s basic assertion that the Veteran entered 
active duty in sound condition is not disputed.  While the 
Veteran self-reported a history of recurrent back pain in the 
Report of Medical History, there was no diagnosis made and no 
clinical evidence of low back pathology at the time of 
entrance onto active duty in April 1976.  

In an August 1976 physical examination, he again reported 
recurrent back pain.  Specifically he related that he had a 
low back strain four years previously and had mild occasional 
pain.  However, his physical examination was normal.  Similar 
findings were made in February 1977 and July 1980 
examinations.  Interestingly, in July 1982, he denied 
recurrent back pain but it is apparent from the record that 
he routinely self-reported pre-service low back 
symptomatology; however, no low back pathology was identified 
at the time of entrance.  Therefore, the presumption of 
soundness attaches.

Next, while the Veteran self-reported on multiple occasions a 
past history of low back pain, there appear to be no 
instances of complaints of, treatment for, or a diagnosis of 
low back pathology while on active duty.  While he sought 
treatment for a variety of medical complaints, including a 
possible fractured toe (diagnosed as a contusion), decreased 
vision, acne, and a rash on the right arm, there were no 
complaints related to the low back.

Dr. B. opined that the Veteran's current low back problems 
were secondary to the problems he had with his back in 
service; however, service treatment records do not support a 
finding that the Veteran had any problems with his back while 
on active duty.  Dr. B. does not take into account that the 
in-service evaluations of the Veteran's back were 
consistently normal.  

Similarly, Dr. B.'s reliance on literature supporting an 
association between "an injury early in life and the 
development of latter in life advanced degenerative changes" 
is not supported by the record as service treatment records 
do not show that the Veteran sustained an injury while on 
active duty.  Even by Dr. B.'s own findings, the Veteran's 
pre-service complaints were nothing more than self-limiting 
back strain.

Dr. B. also noted that the record did not contain a more 
likely etiology for the Veteran's spine problems that were 
documented about two years following service.  However, this 
is not the case.  Specifically, the VHA opinion associated 
the Veteran's pre-service low back complaints with the 
congenital defect.  

To that end, the VHA findings are persuasive evidence that 
sacralization of L5 (shown by X-ray in 1984) is, by 
definition, a congenital anomaly.  Dr. B. appeared to have 
never consider the possibility of a congenital disorder.  The 
VHA opinion surmised that the Veteran's back pain as an 
adolescent was the onset of the disorder becoming 
symptomatic.  Because Dr. B.'s opinions are premised on in-
service low back complaints and/or injuries that are not 
shown by the record, the Board finds the reasoning of the VHA 
opinion is more consistent with the evidence of record.  

Therefore, by its congenital nature, the evidence of record 
clearly and unmistakably establishes that the Veteran's low 
back disorder preexisted service.  Congenital or 
developmental defects are not considered diseases or injuries 
for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 
(2006); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Moreover, congenital or developmental defects, as opposed to 
diseases, can not be service-connected because they are not 
diseases or injuries under the law; however, if superimposed 
injury or disease occurred, the resultant disability might be 
service-connected.  Id.

Therefore, the Board must now consider whether the Veteran's 
preexisting low back disorder, even a congenital one, was 
aggravated by service and, if so, whether the current 
disability is causally related to such aggravation.  See 
VAOPGCPREC 82-90 (July 18, 1990) (a disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
preexisted a claimant's service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition).

In this vein, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2008).  

Turning again to Dr. B.'s report, the Board finds that it of 
little probative value on this question.  Specifically, 
because the Board finds that the Veteran's low back disorder 
preexisted service by clear and unmistakable evidence, the 
critical inquiry of whether it was aggravated by service was 
not addressed in Dr. B.'s opinion.  Therefore, his report 
neither supports or weighs against the Veteran's claim.

On the other hand, the VHA opinion specifically emphasized 
that L4 spondylolysis existed prior to service and that no 
back injury was reported during active duty.  Therefore, he 
concluded, L4 spondylolysis with L4-5 listhesis was not 
service connected.  A reasonable reading of this opinion is 
that because the Veteran did not have any injury to his back 
during service, that there was no aggravation of a 
preexisting back disorder during service.  This finding is 
supported by the other evidence of record.

Specifically, as noted above, the Veteran self-reported a 
pre-service history of low back pain but did not complain of, 
seek treatment for, or was he diagnosed with low back 
complaints while on active duty.  Moreover, when low back 
pathology was ultimately identified in 1984, two years after 
service, it was found during an employment X-ray.  This 
suggests that he was not seeking an evaluation of his low 
back due to symptomatology but rather was undergoing a 
routine examination.  Nor has he indicated that he had any 
complaints with respect to his low back in the years 
following service.  This is persuasive evidence that he was 
not, in fact, experiencing post-service low back 
symptomatology.  

In addition, the Veteran did not seek treatment for his low 
back until 1991, nearly 10 years after discharge.  At that 
time, he reported low back pain with radiation into his right 
hip since 1989, some 7 years after discharge from active 
duty.  This is persuasive evidence that he did not exhibit 
low back symptomatology for many years after active duty.  He 
ultimately underwent a lumbar laminectomy and bilateral 
fusion.

Moreover, a June 2007 VA examiner, after reviewing the 
Veteran's claims file, medical history, and physically 
examining the Veteran, determined that he had long-lived low 
back pain, with no discrete injury leading to a chronic 
worsening of his low back pain while in service.  A 
reasonable interpretation of this opinion is that there was 
no chronic worsening of the Veteran's low back pathology 
during service.

In summary, the Board finds the evidence clearly and 
unmistakably shows that a congenital low back disorder 
preexisted service.  The evidence further clearly and 
unmistakably demonstrates that the Veteran's condition was 
not aggravated during service. As such, the claim for service 
connection for a low back disorder is denied, and the 
benefit-of-the-doubt doctrine is not for application.

Bilateral Hearing Loss

The Veteran is additionally claiming entitlement to service 
connection for bilateral hearing loss.   For VA purposes, 
hearing impairment is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  A June 2007 VA 
examination revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
75
85
75
LEFT
15
40
70
75
85

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 48 percent in the left ear.  
The diagnosis was bilateral sensorineural hearing loss.

In considering in-service incurrence, the Board acknowledges 
a decline in hearing acuity from enlistment to the time of 
discharge, as demonstrated by audiometric findings. Although 
several routine audiometric measurements were taken during 
service, the Board will focus on the difference between 
hearing noted at entrance and the Veteran's hearing at time 
of discharge.  

Specifically, a hearing exam performed at enlistment in April 
1976 yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
10
0
0

0

The puretone thresholds above are compared to puretone 
thresholds below, which were recorded at an audiological exam 
at discharge from active duty, in July 1982.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
5
10

Although a decrease in auditory acuity is noted between 
enlistment and discharge, neither of these audiometric 
findings demonstrate impaired hearing for VA purposes under 
38 CFR § 3.385.  

As demonstrated above, the service treatment records do not 
reveal that hearing loss was incurred during active duty. The 
Board acknowledges the Veteran's DD 214 indicating a primary 
specialty as a submarine nuclear propulsion plant operator.  
The Board has also considered various correspondence 
submitted by the Veteran and his testimony at his January 
2008 BVA hearing, where he indicated that he was exposed to 
noisy engines while on submarines. 

Therefore, in giving due consideration to the places, types, 
and circumstances of the Veteran's service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a).  Nevertheless, a grant 
of service connection is not warranted because there is no 
showing that such noise exposure resulted in the Veteran's 
currently-diagnosed hearing loss.

Following service, the competent evidence does not 
demonstrate any complaints or treatment referable to either 
ear until an October 1988 work-related routine audiogram. 
Thus, post-service treatment for the claimed disability was 
not shown until over six years following discharge from 
active service.  Significantly, results from the October 1988 
audiological examination did not reveal auditory thresholds 
consistent with hearing loss for VA purposes.  

In fact, although the Veteran's record contains numerous 
work-related audiological examinations, spanning from October 
1988 through September 1993, sensorineural hearing loss was 
not diagnosed until a September 2001 VA outpatient treatment 
visit, almost twenty years following separation from service.  

As such, while a post-service audiogram was completed six 
years following discharge from active service, a hearing loss 
disability for VA purposes was not demonstrated for almost 
twenty years following discharge from active duty. In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran is competent to give 
evidence about the symptoms he experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

However, in the present case, continuity of symptomatology is 
not established.   Although, the Veteran indicated in his 
original claim, and other statements in support of his claim 
that his hearing problems began in service, he directly 
contradicted this contention in an October 2004 VA treatment 
visit.  Specifically, he reported that his hearing 
difficulties began in approximately 1992 or 1993.  

Similarly, at his August 2005 VA audiological examination, he 
reported hearing difficulties since 1992.  Additionally, at 
his January 2008 BVA hearing he indicated that "post service 
I started having a problem with my hearing, it was becoming a 
problem at work around 1993, 1994."  He also reported that 
he was fitted for hearing aids in 2001.   

What is uncontroverted is that the Veteran did not exhibit 
hearing loss until September 2001, almost twenty years 
following separation from service. Given the inconsistent 
statements as to onset of symptomatology, continuity has not 
been established, either through the competent evidence or 
through his statements. 

Moreover, the weight of the competent evidence does not 
otherwise show that his hearing loss is causally related to 
active duty service.  Notably, in February 2006, a VA 
examiner and certified clinical audiologist, after reviewing 
the Veteran's claims file, determined that his hearing loss 
was not caused by or a result of military service.  

A subsequent VA opinion was obtained in August 2007.  After 
reviewing the Veteran's claims file, the VA examiner and 
certified clinical audiologist, opined that because normal 
hearing was presented at induction and at discharge, and 
there were no complaints of hearing loss in the service 
treatment records, hearing loss was not due to service. 

The Board has considered a December 2007 opinion by Dr. B. 
(who also rendered an opinion as to the Veteran's low back 
claim).  As to the hearing loss claim, Dr. B. concluded that 
the Veteran's audiological problems were "due to his 
experience with loud noise . . . during military service on a 
submarine."  He indicated that he had reviewed the Veteran's 
service treatment records, post service medical records, 
imaging reports, statements and buddy statements, clinical 
interview, recent rating decision, other medical opinions and 
medical literature. 

Although Dr. B. emphasizes that the VA examinations were 
conducted by "non-physicians," the opinions obtained from 
VA were completed by certified audiologists.  It is common 
knowledge that audiologists are specifically trained in the 
study of hearing disorders, including evaluation of hearing 
function and rehabilitation of patients with hearing 
impairments.  

It is common practice in the medical field for physicians to 
refer their patients to audiologists when they experience 
hearing difficulty.  As such, the Board places higher 
probative value on the VA examiners' opinion than on the 
opinion of a Board-certified radiologist.

**[stopped here b/c got mail with new evidence that vet 
didn't want waived]**








As such, the Board finds the two VA opinions to be more 
probative with respect to the Veteran's claim for hearing 
loss. 

The Board has also considered the statements of the Veteran 
and two fellow service members, asserting a relationship 
between his currently-diagnosed bilateral hearing loss and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran and his friends are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses. Layno, 6 Vet. App. 
at 470.  However, hearing loss is not the type of disorder 
that lay persons can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to their 
statements.  See Cartright, 2 Vet. App. at 25.  
Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), other organic disease of 
the nervous system, to include sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the Board acknowledges that the Veteran has a current 
bilateral hearing loss disorder.  However, given the lack of 
a hearing disorder noted in service, the absence of treatment 
for several years and a diagnosis for several decades after 
discharge, and the weight of competent medical evidence 
against the claim, the Board finds that equipoise is not 
shown and the benefit of the doubt rule does not apply.  As 
the weight of evidence is against the claim, the Board is 
unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  
These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, the Veteran submitted 
private treatment records.  Additionally, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in January 2008.  

Next, specific examinations and medical opinions pertinent to 
the issues on appeal were obtained in August 2005, February 
2006, June 2007, August 2007, and February 2009.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


